    Case 1-16-42519-cec         Doc 80     Filed 12/17/18     Entered 12/17/18 13:43:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
IN RE                                                    CHAPTER 13

            ISAAC JACOB HECHT,                           CASE NO. 16-42519

                                                         JUDGE: Carla E. Craig
                       DEBTOR.

        STIPULATION AND ORDER DIRECTING TRUSTEE TO COMPLETE
       DOWN PAYMENT REQUIRED FOR PERMANENT LOAN MODICATION

       WHEREAS, Nationstar Mortgage LLC as Servicer for U.S. Bank National Association,

as Trustee for Specialty Underwriting and Residential Finance Trust Mortgage Loan Asset-

Backed Certificates, Series 2006-AB2 (with successors and assigns, collectively, as “Secured

Creditor”) is a secured creditor of Isaac Jacob Hecht (the “Debtor”) by virtue of a mortgage (the

“Mortgage”), securing the obligations under a promissory note executed by the Debtor on

December 13, 2005 (the “Note,” and together with the Mortgage, the “Loan”) encumbering real

property known as 1503 Union Street, Brooklyn, NY 11213 (the “Property” or the “Premises”),

owned by the Debtor.

       WHEREAS, the Debtor executed the Mortgage given to Mortgage Electronic

Registration Systems, Inc. as nominee for Wilmington Finance, a division of AIG Federal

Savings Bank securing the repayment of the principal sum of $322,000 due under the Note on

December 13, 2005. The Mortgage was recorded January 18, 2006 in the Kings County Office

of the City Register in CRFN 2006000028350. The Note and Mortgage were transferred to

Secured Creditor and said transfer was memorialized by an Assignment of Mortgage dated June

2, 2008 and recorded on June 18, 2008 in CRFN 2008000243996; and




11-012399
    Case 1-16-42519-cec        Doc 80       Filed 12/17/18   Entered 12/17/18 13:43:51




       WHEREAS, Debtor filed a petition for relief under Chapter 13 of the U.S. Bankruptcy

Code on or about June 8, 2016; and

       WHEREAS, Secured Creditor was directed to participate in loss mitigation with the

Debtor by Order entered on August 8, 2016; and

       WHEREAS, the Debtor’s Amended Chapter 13 Plan filed on September 27, 2016

provides for an estimated trial loan modification payment of $2,500 per month included in the

regular plan payment; and

       WHEREAS, as part of said loss mitigation, Secured Creditor and the Debtor agreed to a

permanent loan modification (the “Modification”). A copy of the Modification is attached as

Exhibit “A;” and

       WHEREAS, the Modification provided for a qualifying payment (the “Down Payment”)

of $200,000 in consideration for Secured Creditor’s offer of a permanent loan modification. A

Letter of Acknowledge dated June 29, 2018 and affixed to the Modification provides for said

Down Payment. Secured Creditor requires receipt of the entire Down Payment as a necessary

condition precedent to permanent modification of the Loan; and

       WHEREAS, upon information and belief, the Debtor intended to pay a portion of the

Down Payment directly to Secured Creditor, with the remaining balance on the Down Payment

to be paid by the Chapter 13 Trustee; and

       WHEREAS, Secured Creditor acknowledges receipt of $184,900 in funds toward the

Down Payment directly from the Debtor, received on or about July 26, 2018; and

       WHEREAS, Secured Creditor requires that the Down Payment be paid in full prior to

fully executing and applying the Modification to the Loan; and

       WHEREAS, the Debtor owes the remaining $15,100 toward the Down Payment:

11-012399
   Case 1-16-42519-cec            Doc 80        Filed 12/17/18   Entered 12/17/18 13:43:51




NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, IT IS

HEREBY STIPULATED AND AGREED THAT:


      1. This Court has jurisdiction over these proceedings and the parties hereto pursuant to

            11 U.S.C. §§ 105 and General Order #582.

      2. The relief granted in this Stipulation and Order is pursuant to 11 U.S.C. § 105 and

            General Order #582.

      3. Each of the WHEREAS clauses above is incorporated herein by reference as if fully

            set forth herein.

      4. The obligations due pursuant to the Note and Mortgage are validly due and owing to

            the Secured Creditor.

      5. The obligations due pursuant to the Note are secured by a lien upon the Premises as

            evidenced by a duly recorded Mortgage, which lien and security interest is valid and

            remains in full force and effect.

      6. Upon entry of this Stipulation and Order, the Chapter 13 Trustee shall pay $15,100 to

            Secured Creditor in his next monthly distribution, provided notice of entry of this

            order is given to the Trustee, at the following address:

            Nationstar Mortgage LLC d/b/a Mr. Cooper Home Loans
            Attn: Bankruptcy Loss Mitigation
            8950 Cypress Waters Blvd
            Coppell, TX 75019

            The Trustee shall make no further distribution on Claim No. 1 filed by U.S. Bank

            National Association, as Trustee for Specialty Underwriting and Residential Finance

            Trust Mortgage Loan Asset-Backed Certificates, Series 2006-AB2 on October 14,

            2016, in the sum of $574,005.32.

11-012399
   Case 1-16-42519-cec            Doc 80     Filed 12/17/18      Entered 12/17/18 13:43:51




      7. Upon receipt of the remaining $15,100 due and owing on the Down Payment,

            Secured Creditor shall countersign the Modification and provide a copy of said

            countersigned Modification to the Debtor and Debtor’s Attorney.

      8. Upon receipt of the countersigned Modification, the parties to the loss mitigation

            shall seek this Court’s approval of the Modification in the ordinary course of loss

            mitigation pursuant to General Order #582.

      9. This Stipulation and Order shall be binding upon the heirs, successors and assigns of

            the Secured Creditor and of the Debtor.

      10. If this case is converted to a case under any other chapter of the U.S. Bankruptcy

            Code, this Stipulation and Order will remain in full force and effect.

      11. This Stipulation and Order may be executed in counterparts, but shall not become

            effective until executed by all parties, and approved by the Court. The fully executed

            copy of this Stipulation and Order shall be deemed the original for the purposes of

            filing same with the Court and facsimile signatures shall have the same force and

            effect as original signatures.

      12. This Stipulation and Order shall not be changed orally. The foregoing represents the

            entire agreement of the parties and no modification, amendment, or extension thereof

            shall be valid, unless in writing, signed by all signatories to this agreement.

      13. This Stipulation and Order shall be governed by and construed in accordance with the

            laws of the State of New York.

      14. The parties hereto acknowledge and agree that no party hereto is a minor or

            incompetent, and that all parties have entered into this Stipulation and Order of their

            own volition without coercion or duress.

11-012399
    Case 1-16-42519-cec           Doc 80      Filed 12/17/18      Entered 12/17/18 13:43:51




       15. This Stipulation and Order shall be deemed to have been drafted by the parties hereto,

            and any ambiguities shall not be construed against or in favor of any party.

       16. If any of the provisions of this Stipulation and Order are determined to be unenforceable,

            it shall not render the entire Stipulation and Order unenforceable, but only that provision.

Approved:                                                       Dated: 12/13/2018

/s/ Rachel Blumenfeld____________________
Rachel Blumenfeld
Law Office of Rachel S. Blumenfeld
Attorney for Debtor

No Objection:                                                   Dated: 12/4/2018

/s/ Michael J. Macco____________________
Michael J. Macco
Bankruptcy Trustee

Approved:                                                       Dated: 12/17/18

/s/ Katherine Heidbrink___________________
Katherine Heidbrink
Shapiro, DiCaro & Barak, LLC
Attorneys for Secured Creditor


SO ORDERED:




11-012399
